Opinion issued May 29, 2009













In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-07-00879-CV
____________

PEDRO CORNEJO and JAMAL A. ASAFI, 
Appellants

V.

ALBERTO GONZALEZ, 
Appellee




On Appeal from 280th District Court
Harris County, Texas
Trial Court Cause No. 2006-11162



 
SUPPLEMENTAL MEMORANDUM OPINION
 
                Appellants, Pedro Cornejo and Jamal A. Asafi, and appellee, Alberto
Gonzalez, have notified this Court that the parties have reached a settlement and have
filed an “Agreed Motion to Render Agreed Settlement.”   The parties request this
Court, “in accordance [with] Rule 42[.1](a)(2), and in conformity with the parties[’]
agreement,” to vacate its opinion of April 30, 2009, to order that costs be paid by the
party incurring them, to vacate the judgment of the trial court, and to remand the
cause to the trial court with instructions to dismiss the case with prejudice and to
order that each party pay its own costs.  See Tex. R. App. P. 42.1(a)(2).   
               We grant the motion in part.  We vacate our judgment of April 30, 2009,
and issue a new judgment this day, reversing the trial court’s judgment and remanding
the cause to the trial court with instructions to dismiss the case with prejudice and to
order that each party pay its own costs.  The Court further orders that costs on appeal
be paid by the party incurring the same.  All other relief requested is denied,
including the request to withdraw our memorandum opinion of April 30, 2009.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.